Exhibit 10.94
SECOND AMENDED AND RESTATED
RETAIL VENTURES, INC.
1991 STOCK OPTION PLAN
1. PURPOSE. This plan (the “Plan”) is intended as an incentive and to encourage
stock ownership by certain key employees of and other key persons who render
services to RETAIL VENTURES, INC., an Ohio corporation (the “Company”) and any
current or future subsidiaries or parent by the granting of stock options (the
“Options”) as provided herein. By encouraging such stock ownership, the Company
seeks to attract, retain and motivate employees of training, experience and
ability. The Options granted under the Plan may be either incentive stock
options (“ISOs”) which meet the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), or options which do not meet such
requirements (“Non-statutory options”).
2. EFFECTIVE DATE. The Plan shall was originally effective on June 4, 1991 (the
“Effective Date”) and is amended and restated for a second time effective
January 1, 2008.
3. ADMINISTRATION.
          (a) The Plan shall be administered by the Board of Directors of the
Company (the “Board”) unless the Board shall designate a committee (the
“Committee”) of not less than three members of the Board. If any class of equity
securities of the Company is registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), all members of the Committee
shall be “disinterested persons” as defined in Rule l6b-3(c)(2)(i) under the
1934 Act. The Board may remove or add members of the Committee. If the Board
does not appoint a Committee, any reference in the Plan or any stock option
agreements under the Plan to the Committee shall mean the Board.
          (b) Subject to the provisions of the Plan, the Committee is authorized
to establish, amend and rescind such rules and regulations as it may deem
appropriate for its conduct and for the proper administration of the Plan, to
make all determinations under and interpretations of, and to take such actions
in connection with, the Plan or the options granted thereunder as it may deem
necessary or advisable. All actions taken by the Committee under the Plan shall
be final and binding on all persons. No member of the Committee shall be liable
for any action taken or determination made relating to the Plan, except for
willful misconduct.
          (c) Each member of the Committee shall be indemnified by the Company
against costs, expenses and liabilities (other than amounts paid in settlements
to which the Company does not consent, which consent shall not be unreasonably
withheld) reasonably incurred by such member in connection with any action to
which he may be a party by reason of service as a member of the Committee,
except in relation to matters as to which he shall be adjudged in such action to
be personally guilty of negligence or willful misconduct in the performance of
his duties. The foregoing right to indemnification shall be in addition to such
other rights as the Committee member may enjoy as a matter of law, by reason of
insurance coverage of any kind, or otherwise.

 



--------------------------------------------------------------------------------



 



4. ELIGIBILITY.
          (a) Options and/or Tax Offset Payments may be granted to such key
employees of (or, in the case of Non-statutory Options only, to others who
render services to) the Company or its subsidiaries or parent as the Committee
shall select from time to time (the “Optionees”); provided, however, that no
member of the Board of Directors who is not an officer or employee of the
Company shall be eligible to receive any option hereunder. The term “key
employees” shall include those executive, administrative, operational and
managerial employees who are determined by the Committee to be eligible for
options under the Plan. The terms “subsidiary” and “parent” as used in the Plan
shall have the respective meanings set forth in sections 424(f) and (e) of the
Code. More than one option may be granted to one individual.
          (b) No ISO may be granted to an individual who, at the time an ISO is
granted, is considered under section 422(b)(6) of the Code as owning stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of its parent or any subsidiary; provided,
however, this restriction shall not apply if at the time such ISO is granted the
option price per Share of such ISO shall be at least 110% of the fair market
value of such Share, and such ISO by its terms is not exercisable after the
expiration of five years from the date it is granted. This subparagraph 4(b) has
no application to Options granted under the Plan as Non-statutory Options.
          (c) The aggregate fair market value (determined as of the date the ISO
is granted) of shares with respect to which ISOs are exercisable for the first
time by any Optionee during any calendar year under the Plan or any other ISO
plan of the Company, a parent or subsidiary may not exceed $100,000, This
subparagraph 4(c) has no application to Options granted under the Plan as
Non-statutory options.
5. STOCK SUBJECT TO PLAN. The stock subject to Options under the Plan shall be
Common Shares without par value of the Company (“Shares”), either authorized and
unissued Shares, Shares purchased on the open market or in a private
transaction, or Shares held as treasury stock. The aggregate number of Shares
for which options may be granted under the Plan, in the aggregate and to any one
individual, shall not exceed 4,000,000, subject to adjustment in accordance with
the terms of paragraph 13 hereof. The unpurchased Shares subject to terminated
or expired options may again be offered under the Plan. The Committee, in its
sole discretion, may permit the exercise of any option as to full Shares or
fractional Shares. Proceeds from the sale of Shares under Options shall
constitute general funds of the Company.
6. TERMS AND CONDITIONS OF OPTIONS.
          (a) At the time of grant, the Committee shall determine whether the
Options granted are to be ISOs or Non-statutory Options and shall enter into
stock option agreements with the recipients accordingly. All Options and/or Tax
Offset Payments granted shall be authorized by the Committee and, within a
reasonable time after the date of grant, shall be evidenced by stock option
agreements in writing (“Stock Option Agreements”), in the form attached hereto
as Exhibit A, or in such other form and containing such terms and conditions not
inconsistent with the provisions of this Plan as the Committee shall from time
to time determine. Any action under

2



--------------------------------------------------------------------------------



 



paragraph 13 may be reflected in an amendment to or restatement of such Stock
Option Agreements.
          (b) The Committee may grant Options and/or Tax Offset Payments having
terms and provisions which vary from those specified in the Plan if such options
are granted in substitution for, or in connection with the assumption of,
existing options granted by another corporation and assumed or otherwise agreed
to be provided for by the Company pursuant to or by reason of a transaction
involving a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation to which the Company is a party,
subject to the requirements of paragraph 13.
7. PRICE. The option price per Share (the “Option Price”) of each Option granted
under the Plan shall be determined by the Committee; provided, however, the
Option Price of any Option granted under the Plan shall not be less than the
fair market value (determined without regard to any restrictions other than a
restriction which, by its terms, will never lapse) of a Share on the date of
grant of such Option. In the event that the Shares are publicly traded, the term
“fair market value” shall mean (a) the average of the highest and lowest sales
price per Share quoted in the NASDAQ National market system, if the shares are
so quoted, (b) the mean between the lowest bid and highest asked price per Share
as reported by NASDAQ, if the Shares are not quoted in the National Market
System, or (c) if the Shares are listed on a securities exchange, the arithmetic
mean between the highest and lowest sales price per Share at which the Shares
are quoted or traded on such exchange, in each case on the date the option is
granted or, if there be no quotation or sale on that date, the next previous
date on which the Shares were quoted or traded. In the event that the Shares are
not publicly traded, the “fair market value” of a Share shall be determined by
the Committee through the reasonable application of a reasonable valuation
method, taking into account all information material to the value of the
Company, in accordance with the requirements of Section 409A of the Code. An
Option shall be considered granted on the date the Committee acts to grant the
option or such later date as the Committee shall specify.
8. OPTION PERIOD. Each Stock Option Agreement shall set forth the period during
which it may be exercised (the “Option Period”); provided, however, that the
Option Period for any ISO shall not exceed 10 years from the date the Option is
granted.
9. NON-TRANSFERABILITY OF OPTIONS. An Option shall not be transferable by the
Optionee otherwise than by will or the laws of descent and distribution and may
be exercised, during the lifetime of the Optionee, only by him or by his
guardian or legal representative. Notwithstanding the foregoing, an Optionee may
transfer a Nonstatutory Option either (a) to members of his or her immediate
family (as defined in Rule 16a-1 promulgated under the 1934 Act), to one or more
trusts for the benefit of such family members, or to partnerships in which such
family members are the only partners, provided that the Optionee does not
receive any consideration for the transfer, or (b) if such transfer is approved
by the committee. Any Non-statutory Options held by such transferees are subject
to the same terms and conditions that applied to such Non-statutory Options
immediately prior to transfer.

3



--------------------------------------------------------------------------------



 



10. TAX OFFSET PAYMENTS. The Committee has the authority and discretion under
the Plan to make cash grants to Optionees which are intended to offset a portion
of the taxes which may become payable upon exercise of Options by the Optionee,
accruing on exercise of a Non-statutory Option and/or on certain dispositions of
Shares acquired under ISOs (“Tax Offset Payments”). Any Tax Offset Payment shall
be made no later than the end of the Optionee’s taxable year following the
taxable year in which the Optionee becomes liable for such taxes. Such Tax
Offset Payments shall be in an amount determined by multiplying a percentage
established by the Committee times the difference between the fair market value
of a Share on the date of exercise as determined by the Committee in accordance
with paragraph 7 and the option Price (or, if the Tax Offset Payment is being
made on account of the disposition of Shares acquired under an ISO, the
difference between the fair market value of a Share on the date of disposition
if less than the fair market value on the date of exercise, and the option
Price), and times the number of Shares as to which the Option is being exercised
or the number of Shares acquired under an ISO of which an Optionee is disposing.
The percentage shall be established, from time to time, by the Committee at that
rate which the Committee, in its sole discretion, determines to be appropriate
and in the best interest of the Company to assist Optionees in the payment of
federal income taxes incurred on exercise of a Non-statutory Option. The
dispositions of shares acquired under ISOs for which a Tax Offset Payment shall
accrue shall be determined by the Committee in its sole discretion. The Company
shall have the right to withhold and pay over to any governmental entities
(federal, state or local) all amounts under a Tax Offset Payment for payment of
any income or other taxes incurred on exercise.
11. EXERCISE OF OPTIONS.
          (a) Options granted hereunder will be exercisable upon the terms and
conditions and in accordance with the vesting percentages determined by the
Committee at its sole discretion. Notwithstanding the foregoing or the terms and
conditions of any Stock Option Agreement to the contrary, in the event of the
Optionee’s termination of employment as a result of disability or death as
specified in subparagraph 12(b), the Options shall be immediately exercisable in
full for the period specified in subparagraph 12(b); (ii) in the event of
Optionee’s termination of employment as specified in subparagraph 12(a), the
Options shall be immediately exercisable to the extent and for the period
specified in subparagraph 12(a); and (iii) in the event of a liquidation or
merger as specified in subparagraph 13(b), the Options shall be exercisable for
the 30-day period after written notice thereof as specified in subparagraph
13(b).
          (b) An Option shall be exercisable only upon delivery of a written
notice to the Committee, any member of the Committee, the Company’s Treasurer,
or any other officer of the Company designated by the Committee to accept such
notices on its behalf, specifying the number of Shares for which it is
exercised.
          (c) Within five business days following the date of exercise of an
Option, the Optionee or other person exercising the Option shall make full
payment of the Option Price (i) in cash; (ii) with the consent of the Committee,
by tendering previously acquired Shares (valued at their fair market value, as
determined by the Committee, as of such date of tender); (iii) with the consent
of the Committee, with a full recourse promissory note of the Optionee for the
portion of the Option Price in excess of the par value of Shares subject to the
Option, under terms and

4



--------------------------------------------------------------------------------



 



conditions determined by the Committee, provided, that such promissory note, in
the case of exercise of an ISO, shall provide for interest at no less than the
“applicable federal rate” as determined pursuant to the Code; (iv) with the
consent of the Committee, any combination of (i), (ii), or (iii); or (v) with
the consent of the Committee, if the Shares subject to the option have been
registered under the 1933 Act and there is a regular public market for the
Shares, by delivering to the Company on the date of exercise of the option
written notice of exercise together with;
          (A) written instructions to forward a copy of such notice of exercise
to a broker or dealer, as defined in section 3(a)(4) and 3(a)(5) of the 1934 Act
(“Broker”), designated in such notice and to deliver to the specified account
maintained with the Broker by the person exercising the option a certificate for
the Shares purchased upon the exercise of the Option, and
     (B) a copy of irrevocable instructions to the Broker to deliver promptly to
the Company a sum equal to the purchase price of the Shares purchased upon
exercise of the Option.
          (d) If Tax offset Payments sufficient to allow for withholding of
taxes are not being made at the time of exercise of an Option, the Optionee or
other person exercising such option shall pay to the Company an amount equal to
the withholding amount required to be made less any amount withheld by the
Company under paragraph 18.
12. TERMINATION OF EMPLOYMENT OR OTHER SERVICES.
          (a) Upon termination of employment or service with the Company, any
parent or subsidiary, or any successor corporation to the Company, parent or
subsidiary, other than (i) by reason of death or disability, or (ii) for cause
by reason of the Optionee’s dishonesty or disloyalty, the Optionee shall have
30 days after the date of termination (but not later than the expiration date of
the Option Period) to exercise all Options held by him to the extent the same
were exercisable on the date of termination; provided, however, if such date of
termination is after the Optionee has attained age 60 or 30 years of employment
or service, such Option shall then be exercisable to the extent of 100% of the
Shares subject thereto.
          (b) Upon termination of such employment or service by reason of death
or disability, all options previously granted to such Optionee may be exercised
by the Optionee, the Optionee’s personal representative, or the person or
persons to whom his rights under the Option pass by will or the laws of descent
or distribution at any time during the period ending one year after date of
death or termination of employment by reason of disability (but not later than
the expiration date of the Option Period). Such Options shall then be
exercisable to the extent of 100% of the Shares subject thereto.
          (c) Upon termination of such employment or service for cause by reason
of the Optionee’s dishonesty or disloyalty, all Options held by him shall
terminate on the date of termination.
          (d) “Disability,” as used herein, shall mean a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
renders the Optionee incapable of continuing the

5



--------------------------------------------------------------------------------



 



Optionee’s usual and customary employment with the Company within the meaning of
Section 22(e)(3) of the Code.
13. REORGANIZATIONS.
          (a) In the event of a stock split, stock dividend, combination or
exchange of shares, exchange for other securities, reclassification,
reorganization, redesignation or other change in the Company’s capitalization,
the aggregate number of Shares for which Options may be granted under this Plan,
the number of Shares subject to outstanding Options and the Option Price of the
Shares subject to outstanding Options shall be proportionately adjusted or
substituted to reflect the same. The Committee shall make such other adjustments
to the Options, the provisions of the Plan and the Stock option Agreements as
may be appropriate and equitable, which adjustments may provide for the
elimination of fractional Shares; provided, however, that such adjustments
shall, to the extent applicable, be consistent with the requirements of
Sections 409A and 424 of the Code.
          (b) If the Company shall liquidate or dissolve, or shall be a party to
a merger or consolidation in which the Company shall not be the surviving
corporation, other than a merger or consolidation involving only a change in
state of incorporation or an internal reorganization not involving a substantial
change in underlying ownership, the Company shall give written notice thereof to
all holders of Options granted under the Plan at least 30 days prior to the
effective date of such liquidation, dissolution, merger or consolidation, and
the holders shall have the right within such 30-day period to exercise their
Options in full regardless of restrictions on exercise contained in the Stock
Option Agreements; provided, however, that in no event shall such options be
exercised after the specific expiration date set forth therein. To the extent
such Options shall not have been exercised on or prior to the effective date of
such liquidation, dissolution, merger or consolidation, they shall terminate on
that date.
14. SALE OF OPTION SHARES. The Optionee or other person exercising the Option
shall not sell or otherwise dispose of the Shares subject to Option unless at
least six months have elapsed from the date of grant.
15. RIGHTS AS SHAREHOLDER. The Optionee shall have no rights as a shareholder
with respect to any Shares covered by an option until the date of issuance of a
stock certificate to the Optionee for such shares.
16. NO CONTRACT OF EMPLOYMENT. Nothing in the Plan or in any Option or Stock
Option Agreement shall confer on any Optionee any right to continue in the
service of the Company or any parent or subsidiary of the Company or interfere
with the right of the Company to terminate such Optionee’s employment or other
services at any time. The establishment of the Plan shall in no way, now or
hereafter, reduce, enlarge or modify the employment relationship between the
Company or any parent or subsidiary of the Company and the Optionee, options
granted under the Plan shall not be affected by any change of duties or position
as long as the Optionee continues to be employed by the Company or any parent or
subsidiary of the Company.

6



--------------------------------------------------------------------------------



 



17. AGREEMENTS AND REPRESENTATIONS OF OPTIONEES. As a condition to the exercise
of an Option, the Committee may in its sole determination require the Optionee
to represent in writing that the Shares being purchased are being purchased only
for investment and without any present intent at the time of the acquisition of
such Shares to sell or otherwise dispose of the same.
18. WITHHOLDING TAXES. The Company shall have the right to withhold from any
salary, wages, or other compensation for services payable by the Company to or
with respect to an Optionee, amounts sufficient to satisfy any federal, state or
local withholding tax liability attributable to such Optionee’s (or any
beneficiary’s or personal representative’s) receipt or disposition of Shares
purchased under any option or to take any such other action as it deems
necessary to enable it to satisfy any such tax withholding obligations.
19. COMPLIANCE WITH LAWS AND REGULATIONS. The Plan, the grant and exercise of
Options hereunder, and the obligation of the Company to sell and deliver the
Shares under such Options, shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Options issued under this Plan shall not
be exercisable prior to (i) the date upon which the Company shall have
registered the Shares for which Options may be issued hereunder under the 1933
Act, and (ii) the completion of any registration or qualification of such shares
under state law, or any ruling or regulation of any government body which the
Company shall, in its sole discretion, determine to be necessary or advisable in
connection therewith, or alternatively, unless the Company shall have received
an opinion from counsel to the Company stating that the exercise of such Options
may be effected without registering the shares subject to such options under the
1933 Act, or under state or other law.
20. ASSUMPTION. The Plan may be assumed by the successors and assigns of the
Company.
21. EXPENSES. All expenses and costs in connection with administration of the
Plan shall be borne by the Company.
22. AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN. The Board may
terminate, amend or modify the Plan at any time; provided, however, that no such
action of the Board without approval of the Shareholders, may (a) materially
increase the number of Shares for which options may be granted under the Plan,
except as provided in paragraph 13; (b) increase the maximum Option Period; (c)
materially modify the requirements as to eligibility for participation in the
Plan; (d) materially increase the benefits accruing to Optionees; (e) permit the
granting of ISOs to anyone other than an employee of the Company, a parent or
subsidiary; (f) increase the minimum ISO Option Price; (g) increase the maximum
ISOs that can be exercised per Optionee as set forth in subparagraph 4(c); or
(h) if the Company has a class of equity securities registered under section 12
of the 1934 Act, transfer the administration of the Plan to any person who is
not a “disinterested person” as that term is defined in Rule 16b-3(c)(2)(i)
under the 1934 Act. No amendment, modification or termination of the Plan shall
in any manner adversely affect any option previously granted to an Optionee
under the Plan without the consent of the Optionee or the transferee of such
Option.

7



--------------------------------------------------------------------------------



 



23. TERM OF PLAN. The Plan became effective on the Effective Date and terminated
on the tenth anniversary of the Effective Date. The termination of the Plan has
not affected the rights of Optionees under Options previously granted to them,
and all unexpired options shall continue in force and operation after
termination of the Plan except as they may lapse or be terminated by their own
terms and conditions.
24. LIMITATION OF LIABILITY. The liability of the Company under this Plan or in
connection with any exercise of an Option is limited to the obligations
expressly set forth in the Plan and in any Stock Option Agreements, and no term
or provision of this Plan or of any Stock Option Agreements shall be construed
to impose any further or additional duties, obligations or costs on the Company
not expressly set forth in the Plan or the Stock Option Agreements.

8